Citation Nr: 1455976	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  01-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to a higher initial disability rating for residuals of compression fractures at T11 and T12, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2000 decision of the RO that, in pertinent part, granted service connection for  residuals of compression fractures at T11 and T12 evaluated as 20 percent disabling effective May 1, 1998; and denied a TDIU.  The Veteran timely appealed for a higher initial rating and for TDIU benefits.

In September 2003, the Board remanded the matters for additional development.  In a December 2005 decision, the Board denied a higher initial disability rating for residuals of compression fractures at T11 and T12; and denied a TDIU.

The Veteran appealed the December 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2006 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In a July 2006 decision, the Board again denied a higher initial disability rating for residuals of compression fractures at T11 and T12; and denied a TDIU.  The Veteran appealed the July 2006 Board decision to the Court.  In an April 2008 Order, the Court granted a March 2008 joint motion for remand, vacating the July 2006 Board decision and remanding the matter for additional proceedings.

In a September 2008 decision, the Board again denied a higher initial disability rating for residuals of compression fractures at T11 and T12; remanded the matter of entitlement to an extraschedular rating for residuals of compression fractures at T11 and T12; and deferred the matter of entitlement to a TDIU.  The Veteran appealed the September 2008 Board decision to the Court.  In a July 2009 Order, the Court granted a joint motion for partial remand, vacating that part of the September 2008 Board decision that denied a higher initial disability rating for residuals of compression fractures at T11 and T12, and remanding the matter for additional proceedings.

In March 2010 and in July 2012, the Board remanded the matters for further development of the record, consistent with the Court's order.  Subsequently, the matters were returned to the Board, and in September 2013, the Board denied the Veteran's claims for a higher initial disability rating for residuals of compression fractures at T11 and T12, and for a TDIU.  The Veteran again appealed to the Court.  In a March 2014 Joint Motion for Remand, the parties moved to vacate the September 2013 Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his attorney when further action is required.


REMAND

Residuals of Compression Factures at T11 and T12  

In evaluating the Veteran's request for a higher disability rating, the Board considers the medical evidence of record.

Historically, the Veteran sustained a back injury while lifting a trailer in active service in May 1981.  Service treatment records reflect that range of motion in May 1981 was poor.  The Veteran reportedly incurred a second injury while pulling a large toolbox out of an armored personnel carrier, and at that time had actually heard a pop-pop (see private records received in July 1998).  Service treatment records show an assessment of muscle spasm in October 1982.  The Veteran again complained of pain in his mid-back in November 1982.  He reported having a sharp pain that descended through his spinal column during certain movements.  No obvious problem was seen on x-rays, and nerve root impingement was ruled out.  Service treatment records also reflect that range of motion in November 1982 was good, with stiffness in bending forward.  Subsequent x-rays taken post-service in July 1987 revealed mild superior end plate compression of two upper thoracic vertebra of uncertain age.  At that time the Veteran had been involved in a motorcycle accident (see May 1997 hearing transcript).

Private treatment records received in July 1998 reveal that the Veteran had developed symptoms of thoracic and lumbar pain, and that his lower extremities gave way; he began using a cane on a regular basis.  X-rays revealed an obvious wedging of the body of T3.  A private physician noted in June 1998 that the Veteran had a congenital abnormality of the lumbosacral junction, as well as some degenerative change; and estimated that the Veteran had a minimally disabling condition-i.e., a loss of about twenty-five percent of his work capacity.  The private physician also opined in July 1998 that the evidence of old wedge compression fractures at T11 and T12 were likely secondary to service-connected trauma.

In January 2000, a VA physician reviewed the Veteran's service treatment records and private treatment records; and noted that the Veteran was being evaluated for thoracic and lumbar pain, with very definite x-ray changes involving the thoracic and lumbar spine.  Mild wedging at T11 and T12 was identified, as well as a suggestion of degenerative change and retrolisthesis of L4 and L5.  Based on the evidence presented, the VA physician noted that it was very possible that the Veteran may simply have sustained "simple" nonspecific muscle strain injuries in active service; however, it was also quite likely that he sustained much more profound injuries to his back.  Hence, the VA physician opined that it was at least as likely as not that there is a direct connection between the service-connected injuries and the present changes noted in his back.

The report of an April 2000 VA examination reflects that the Veteran did have functional impairment, described as weakness and fatigability.  He had pain with ranges of motion of the lumbar spine.  The examiner noted the probable compression fracture of T11 and T12 by history, as well as degenerative arthritic changes; and opined that the back disorder which the Veteran had now was as likely as not related to the injuries he sustained in active service.

In a June 2000 addendum, a VA physician opined that there was no indication or proof that the Veteran had sustained any further injury to his spine in the post-service motorcycle accident in 1987.

VA treatment records, dated in March 2002, show complaints of daily back pain since active service. 

During an October 2004 VA examination, the Veteran reported using a TENS unit on his back approximately every three or four weeks in order to help him go to sleep.  He reportedly used the device in association with flare-ups of increased pain three-to-four times a week.  He also reported a more or less constant symptom of back pain occurring daily.  The examiner noted that the Veteran had difficulty in ambulation because of his knees and used a cane, and that his difficulty in ambulation was not related to his back.  Because of discomfort in his back and knees, the Veteran had not participated in any work activities since 1994.  The examiner also noted that repetitive activities involving his back-i.e., bending or lifting-definitely increased his symptomatology and associated disability.  The Veteran experienced flare-ups of increased pain in the low back several times a week.  Examination revealed a combined flexion of the entire thoracic spine of at least 30 degrees.  When standing erect, there was a suggestion that the Veteran lacked 5 degrees of complete extension.
 
The report of a July 2010 VA examination reflects diagnoses of a history of eleventh thoracic and twelfth thoracic compression fractures not apparent on recent x-rays; and lumbosacral strain with radicular symptoms.  The Veteran described aching pain in the mid back and the lower lumbar areas, and reported that he used a TENS unit on a daily basis.  He neither wore a back brace nor described any incapacitating episodes of back pain in the last 12 months.  The Veteran emphasized that the pain in the lumbar area was more severe and more closely related to the radicular symptoms in his lower extremities than was the mid thoracic pain.  The examiner suggested that a more thorough evaluation was needed to document the presence or absence of a nerve root compression.  The examiner also opined that the Veteran's chronic back pain was less likely as not caused by or a result of his T11 and T12 compression fractures.
In a November 2010 addendum, the July 2010 examiner noted that MRI scans of the Veteran's cervical spine and lumbar spine were normal.

Records show that the Veteran created a log account of flare-ups for the month of  February 2011, which detailed his daily pain, required medications, and bed rest.

In a June 2011 addendum, the July 2010 examiner noted that there was no evidence of ankylosis.

During a March 2013 VA examination, the Veteran complained of progressive pain and stiffness.  He denied interval trauma, surgery, or spinal injection.  He reported using a TENS unit and taking pain medications.  He reported severe flare-ups weekly, lasting from one-to-two days; and reported difficulty with prolonged walking, standing, and sitting, and with bending, twisting, lifting, and carrying during flare-ups.  Current symptoms included fatigue, decreased motion, stiffness, weakness, spasm, and pain associated with the thoracic and lumbar spine.  The Veteran described the pain as a constant, moderate pain.  He reported no incapacitating episodes of spine disease.

Examination in March 2013 revealed muscle spasm, pain with motion, and tenderness.  There was objective evidence of pain on active range of motion and following repetitive use.  X-rays revealed mild degenerative disc disease of the thoracic spine, without acute osseous abnormality; and stable wedging of the T4 and T11 vertebral bodies.  Following examination, the diagnosis was healed thoracic compression fractures with residual mild malunion and pain.  Effects on occupational activities included decreased mobility, problems with lifting and carrying, and pain.  The examiner commented that there were no incapacitating episodes secondary to intervertebral disc syndrome. 

The parties to the March 2014 Joint Motion for Remand agreed, in essence, that the Board first secure a copy of the Veteran's report of daily flare-ups, as noted in a February 2011 log account created by the Veteran, and associate the log account with the claims file prior to reconsidering the Veteran's claims on appeal.  In this regard, the Board notes that the February 2011 log account has been associated with the claims file.  Upon further review of the Veteran's claim, the Board finds that another examination is needed to determine whether the Veteran had additional limitation of motion of the thoracic spine based upon flare-ups, as documented in the February 2011 log account.  Any functional loss on use or due to flare-ups must be addressed.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the Board is uncertain as to whether symptoms of lumbar pain and discomfort, as documented in the record, are "part and parcel" of, or otherwise associated with, residuals of compression fractures at T11 and T12.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claim for a higher initial disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

TDIU Benefits 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for residuals of compression fractures at T11 and T12, rated currently as 20 percent disabling.  The current disability rating clearly does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked full-time in 1994 as an electrician.  He completed 3 years of college, and had no other additional training.
Based on a review of the evidence of record, it appears that the Veteran's service-connected residuals of compression fractures at T11 and T12 render him unable to work as an electrician; however, further clarification of his education, training, and work history is necessary before the adjudicatory decision of whether he can perform sedentary work is required.  

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from May 2013 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination, for evaluation of the service-connected residuals of compression fractures at T11 and T12; and to address his educational and vocational skills in relation to his ability to perform sedentary employment and/or light duty work.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should identify all current orthopedic and neurological symptoms associated with the Veteran's thoracolumbar spine.  If neurological impairment is found, the examiner must specify the nerves involved, note whether there is associated atrophy, weakness, or other impairment, and express an opinion as to the severity of the disability for each nerve involved.

The examiner should specifically report the ranges of motion of the thoracolumbar spine, including where pain begins.

The examiner should be asked whether pain or weakness significantly limits functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time. The examiner should also be asked to determine whether the thoracolumbar spine exhibits weakened movement, fatigability, or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss.  Attention is invited to the February 2011 log account of flare-ups, which has been associated with the claims file.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

To the extent possible, the examiner should opine as to whether symptoms of lumbar pain and discomfort noted in the record are "part and parcel" of, or otherwise related to, residuals of compression fractures at T11 and T12.  A complete rationale for the opinion should be provided.

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to the service-connected residuals of compression fractures at T11 and T12 from those of other spinal conditions. However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall thoracolumbar impairment.

The examiner should also interview the Veteran as to his education, training, and employment and history.  

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal, taking into consideration all applicable rating criteria-including stage ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  Consideration should also specifically be given to the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) as it relates to the Veteran's reported symptoms of pain.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

